            Case 2:18-cr-00266-WBS Document 163 Filed 08/05/21 Page 1 of 2


 1   JOHN R. MANNING (SBN 220874)
     ATTORNEY AT LAW
 2   1111 H Street, #204
     Sacramento, CA 95814
 3   (916)444-3994
     jmanninglaw@yahoo.com
 4
     Attorney for Defendant
 5   DARRON D. ROSS

 6
                             IN THE UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,               )   Case No.: 2:18 CR 266-02 WBS
10                                           )
                       Plaintiff,            )   (Amended)MEMORANDUM
11                                           )
     vs.                                     )   Date: January 31, 2022
12                                           )   Time: 9:00 a.m.
     DARRON DIMITRI ROSS,                    )   Judge: Honorable William B. Shubb
13                                           )
                       Defendant.            )
14                                           )

15

16         Sentencing in this matter is presently set for August 9, 2021. The

17   Parties are requesting the Judgment and Sentencing be continued to January

18   31, 2022, at 9:00 a.m.     Special Assistant United States Attorney Robert J.

19   Artuz and Senior United States Probation Officer Julie L. Besabe have been

20   advised of this request and have no objection.

21         The Parties request the Court adopt the following schedule

22   pertaining to the presentence report:
23            Judgment and Sentencing date:                          01/31/22, 9:00 am
24
              Sentencing Memorandum:                                   01/19/22
25
              Reply, or Statement of Non-Opposition:                   01/10/22
26
              Motion for Correction of the Presentence
27            Report Shall be filed with the Court and
              served on the Probation Officer and
28            opposing counsel no later than:                          01/05/22
              Case 2:18-cr-00266-WBS Document 163 Filed 08/05/21 Page 2 of 2


 1
               The Presentence Report shall be filed
 2             with the Court And disclosed to counsel
               no later than:                                       12/13/21
 3

 4
               Counsel’s written objections to the
               Presentence Report Shall be delivered
 5             to the probation officer and opposing
               Counsel no later than:                               11/29/21
 6
               The Presentence Report shall be filed
 7             with the Court And disclosed to counsel
               no later than:                                       11/08/21
 8

 9
     Dated: August 1, 2021                        /S/ John R. Manning
10
                                                  JOHN R. MANNING
                                                  Attorney for Defendant
11
                                                  Darron D. Ross
12
     Dated: August 1, 2021                        Phillip A. Talbert
13
                                                  Acting United States Attorney
14
                                                  by: /S/ Robert J. Artuz
                                                  ROBERT J. ARTUZ
15
                                                  Special Assistant United States
                                                  Attorney
16

17

18
                                          ORDER
19
     IT IS SO FOUND AND ORDERED.
20
     Dated:   August 5, 2021
21

22

23

24

25

26

27

28
